Citation Nr: 9901225	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1987 to July 
1990.  

This matter initially came to the Board of Veterans Appeals 
(Board) from a January 1997 decision by the VARO in Winston-
Salem, North Carolina, which denied the veterans claim for 
entitlement to an increased rating for service-connected 
headaches.  His representative filed a notice of disagreement 
with the decision in February 1997.  A statement of the case 
was issued in March 1997.  VA received the veterans 
substantive appeal and request for a personal hearing in 
April 1997.  In May 1997, the veteran testified at a hearing 
at the RO and, in July 1998, testified at a hearing before 
the undersigned at a videoconference, which he accepted in 
lieu of an in-person hearing.  See July 1998 personal hearing 
transcript at page 3.  

The veteran raised additional issues during his personal 
hearing in July 1998 that are not before the Board at this 
time.  However, the United States Court of Veterans Appeals 
(Court) has held that the Board must address all issues that 
have been reasonably raised by the record.  EF v. Derwinski, 
1 Vet. App. 324 (1991).  The matters noted below, are 
referred to the RO for the appropriate action.  

In an April 1998 decision, the RO made the following 
determinations: denied service connection for degenerative 
joint disease of the cervical spine; denied entitlement to 
special monthly compensation based on the need for aid and 
attendance or being housebound; and denied service connection 
for hallux valgus deformity.  The veteran referred to the 
denial of service connection for a cervical disability in 
July 1998, and the undersigned informed him of the proper 
method for initiating and appeal; namely, the filing of a 
notice of disagreement.  See July 1998 hearing transcript at 
page 14.  

The veteran also raised the issue of his entitlement to 
special monthly compensation benefits in his statement of May 
1998.  In its June 1998 letter, VA informed him of the 
appropriate steps that need to be taken.  With regard to 
these matters, he should feel free to submit to the RO 
notices of disagreement, pursuant to 38 C.F.R. §§ 20.201, 
20.300, 20.302 (1998). 

The veteran also raised the issue of his entitlement to an 
earlier effective date for the award of a total disability 
rating based on unemployability.  See July 1998 hearing 
transcript at page 14.  He referred to service-connected 
disabilities involving his left shoulder, knees and ears, as 
well as the impact these disabilities had on his ability to 
work.  See July 1998 personal hearing transcript at pages 20-
21, 23.  However, it is unclear whether he is seeking such in 
connection with his claim for an earlier effective date for 
individual unemployability, an informal claim for an 
increased rating, or is attempting to establish a 
relationship between his orthopedic disabilities and his 
claimed neck disorder.  Consequently, these matters are 
referred to the RO for the appropriate action.  


REMAND

The Board finds that the veterans claim is well-grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a) (West 1991).  
The Unites States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  Review of the 
evidence reveals that there is a further duty to assist in 
this case.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of pertinent 
medical records.  Littke v. Derwinski 1 Vet. App. 90 (1990).  

In July 1998, the veteran testified that he had received 
ongoing treatment at various VA medical facilities, as well 
as non-VA facilities, such as: Anne Penn Hospital in 
Reidsville, North Carolina, emergency room visits in July (at 
page 5); Danbury Hospital which is affiliated with Stokes 
Reynolds in Danbury, North Carolina (at pages 7-8); North 
Carolina Baptist Hospital, Winston-Salem, North Carolina (at 
pages 7-8); and Forsyth Hospital, Winston-Salem, North 
Carolina (at pages 7-8).  Since these records are not 
currently on file, they should be secured and associated with 
the claims folder.  

Further, the July 1998 hearing transcript (pages 23-24) and 
other documents on file show that the veteran has applied for 
benefits from the Social Security Administration (SSA), but 
it is unclear whether he has been awarded such benefits.  If 
a decision was in fact issued by SSA, the medical records 
upon which that decision was based should be obtained to 
ensure that his claim is adjudicated based upon a complete 
record.  See, e.g., Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should request from the 
veteran information regarding any 
evidence of current or past treatment (VA 
and non-VA) for his headaches that have 
not already been made part of the record.  
The RO should try to secure pertinent 
records of treatment mentioned during his 
hearing: Anne Penn Hospital in 
Reidsville, North Carolina; Danbury 
Hospital which is affiliated with Stokes 
Reynolds in Danbury, North Carolina; 
North Carolina Baptist Hospital, Winston-
Salem, North Carolina; and Forsyth 
Hospital, Winston-Salem, North Carolina.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1998).  
He should provide appropriate releases 
for any non-VA records.  Once secured, 
the records should be associated with the 
claims folder.  

2.  If it is found that the veteran has 
been awarded disability benefits from the 
Social Security Administration, the RO 
should request that that agency provided 
the complete records pertaining to his 
claim, including the records upon which 
it relied.

3.  The RO should schedule the veteran 
for an examination by a neurologist to 
evaluate the frequency and severity of 
his headaches.  The examiner should 
examine the veteran and review the claims 
file and a copy of this remand before 
providing an opinion as to whether the 
veteran experiences prostrating attacks 
that can be attributed to headaches and, 
if so, whether such attacks occur at a 
average frequency of (1) less than once 
in two months, (2) once in two months, 
(3) once per month, or (4) more than once 
per month.  To the extent feasible, the 
examiner should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.

4.  The RO should readjudicate the 
veterans claim for an increased rating 
for headaches.  If he remains 
dissatisfied with the ROs decision, he 
and his representative should be issued a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
appropriate time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purposes of this 
REMAND are to obtain additional information and to insure 
that he is afforded due process of law.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
